Citation Nr: 1443094	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  06-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a skin disability.

6. Entitlement to service connection for a left shoulder disability.

7. Entitlement to service connection for a left hip disability.

8. Entitlement to service connection for a right hip disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had honorable active military service from July 1972 to January 1975.  He also had active service from September 1980 to September 1983, from which he was dishonorably discharged.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2004, November 2004 and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2009, a hearing was held before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

This case was previously before the Board in April 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of entitlement to service connection for low back, right knee and right shoulder disabilities, hypertension and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been diagnosed with a chronic disability of the left shoulder, left hip or right hip at any point during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3. The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran several notice letters throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  To the extent Worker's Compensation records have not been obtained, the Board finds such error to be non-prejudicial, as the Veteran has not been diagnosed with a disability of the left shoulder, left hip, or right hip at any point during the appeal period.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran has been provided VA examinations to address his service connection claim.  The Board finds these examinations are adequate for the purpose of determining service connection, as the medical findings are based on a review of the pertinent medical evidence and clinical examination of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As a final note, the Board finds there has been substantial compliance with the Board's prior remands, and adjudication of the Veteran's claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 .
Analysis

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts entitlement to service connection for disabilities of the left shoulder, left hip and right hip.

Significantly, the Board observes that, while VA treatment records generated throughout the appeal period note intermittent complaints of left shoulder and bilateral hip pain, these records do not diagnose a current disability.  See, e.g, July 2010 and October 2013 VA examination reports.  The Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001). 

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  Thus, while the Board does not question the Veteran's assertions of current intermittent left shoulder, left hip and right hip pain, without a medical diagnosis of a chronic disability, service connection may not be granted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for disabilities of the left shoulder, left hip and right hip, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.


REMAND

In the April 2013 remand, the Board noted that it is unclear whether the Veteran has submitted complete records of all Workers' Compensation claims, and noted that the AOJ should attempt to obtain these records.  The Board also noted that an addendum opinion to the July 2010 VA examination regarding the Veteran's claimed skin disability was required.  Neither action was undertaken following the April 2013 remand, necessitating another remand to complete this development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify all previously filed Worker's Compensation claims.  After securing any necessary release forms, obtain all records related to each of these claims.

2. Obtain an addendum opinion and/or schedule the Veteran for another VA examination, if necessary, to address the nature and etiology of his claimed skin disability.  The entire claims folder, including this REMAND, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the examiner should address the following:

a. Does the Veteran currently suffer from a chronic skin disability?  If so, please provide a current diagnosis. 

b. If a skin disability is diagnosed, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent), that such disability had its onset or is otherwise etiologically related to the Veteran's period of active service from July 1972 to January 1975 (note: the Veteran's second period of active service may not be considered in offering this opinion).  

A complete rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


